Citation Nr: 0921140	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO. 07-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected post-operative left shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active duty from March 1997 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
testified at a Board hearing at the Central Office in May 
2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified at the May 2009 Board hearing that he 
had experienced more severe symptoms of his service-connected 
left shoulder disability since his last VA examination, 
including increased limitation to range of motion, numbness 
and shooting pains. While the Board is not required to direct 
new examinations simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the record demonstrates or the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination.  
VAOPGCPREC 11-95 (April 7, 1995). The Board finds that in 
light of the Veteran's May 2009 hearing testimony alleging 
more severe left shoulder disability symptoms than reflected 
in the October 2006 VA examination, a new VA examination is 
necessary to determine the current level of severity of the 
Veteran's service-connected left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination by a physician to determine 
the current severity of his left shoulder 
disability. The following considerations 
shall govern the examination:

a)	The claims file must be made 
available to the examiner and the 
examiner must note in the 
examination report that he or she 
has reviewed the claims file. 

b)	All findings responsive to the 
relevant rating criteria must be 
reported in detail. 

c)	The examiner must describe all 
current manifestations of the 
Veteran's left shoulder 
disability, including limitation 
of range of motion and any nerve 
damage or neurological deficits. 
If there is no evidence of any 
nerve damage or neurological 
deficit, this must be noted in 
the examination report.

2. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




